Question Time (Commission)
The next item is Question Time (B6-0457/2008).
The following questions have been submitted to the Commission.
Part One
Subject: Food crises in the EU and protection of European consumers
Following the repeated food crises in Europe, has the Commission decided on specific measures to provide effective consumer protection?
Mr President, I should first like to thank Mr Arnaoutakis for his question on the ever topical issue of food safety.
The Commission has many ways of ensuring that consumers and European citizens are protected against a possible food crisis. Firstly, the Commission ensures that the competent authorities in all 27 Member States are promptly and simultaneously warned via the Rapid Alert System for Food and Feed (RASFF).
Secondly, the Commission's Food and Veterinary Office (FVO) carries out systematic inspections in the Member States and in third countries.
Thirdly, the Commission carefully examines all information received from the European Food Safety Authority (EFSA), the international media or other sources.
Where necessary, and especially when food or feed might seriously threaten public health and that risk cannot be dealt with effectively at Member State level, the Commission takes the necessary measures at EU level.
For example, in the case of the Ukrainian sunflower oil contaminated with mineral oil, the RASFF received notification from the competent French authorities on 23 April 2008, which was received by all the Member States. The Commission, through the RASFF, at once notified the other Member States of this incident, and on 10 June 2008 it issued Decision 2008/433/EC imposing special conditions governing the import of sunflower oil originating in or consigned from Ukraine due to contamination risks by mineral oil. Investigations were also launched to locate the source of the contamination.
In addition, the traceability system provided for in Regulation (EC) No 178/2002, better known as the General Food Law Regulation, makes it possible to carry out targeted, accurate product withdrawals or recalls, to supply adequate information to consumers and food business operators, and to evaluate the risks and avoid unnecessary disruption to trade.
The Commission also systematically checks the ability of the Member States' competent inspection authorities to ensure compliance with food legislation, both within and outside the EU.
In Malaysia, for example, the Commission's Food and Veterinary Office identified significant problems in relation to compliance with the requirements for the export of fish products. In the EU, the Commission reacted immediately, prohibiting the import of fish from Malaysia. This is just one of many examples of how the Commission effectively manages to protect the consumer and prevent a food crisis.
The Commission therefore believes its existing legislation provides the necessary mechanisms for effective management of food crises and effective consumer protection.
At the same time, however, we are taking care to ensure a steady improvement in the channels of communication and cooperation with the Member States for this purpose. For example, we are providing new guidelines on using the RASFF, which the Commission is to adopt shortly.
Thank you, Commissioner, for your report. Let me say that what European consumers are now experiencing is a loss of confidence. Their confidence has been shaken.
We therefore need to see, from the Commission's side, what actions need to be taken to inform consumers. Indeed, you may very rightly be doing everything you said you would do, and deserve congratulations. However, in Greece, for example, we had the Ukrainian sunflower oil, some of which was consumed by half the Greek population. How can the consumer be protected, and what actions do you intend to take?
Let me point out that the increasing stir this issue is causing and the warnings given through the RASFF prove that the system is really working.
In the case of Greece and the Ukrainian sunflower oil, a general warning was indeed issued 23 April 2008 that this contaminated sunflower oil was on the EU market. On 5 May 2008, when the Swiss authorities issued a specific warning to our centre here that this sunflower oil was on its way to Greece, Italy and Turkey, among other places, the Greek authorities made the necessary investigations and began to give us the information and withdraw the products.
I wish to stress, however, that we should not confuse the measures the European Commission has the authority to take, and is taking, with the obligations of the Member States, as these are internal affairs.
Of course, you will ask me whether any checks are carried out. Yes, they are. The FVO service, which makes periodic visits to various Member States, checks that the departments are operating, identifies any shortcomings and points them out to the Member States. Naturally, this happens both in Greece and in other countries.
Commissioner, the EU has done a great job in its farm-to-fork system, and consumers should have confidence in it but, as an ancillary point, what about protecting EU producers? I do not believe that we put the same rigour on imported food products as we do internally. For example, we allow substances to be used externally that we ban within the European Union, and with the new plant protection products legislation we are going to do that increasingly in cereal production. Could I ask you, Commissioner, to address that particular concern, because we might be consuming food in Europe that you could not actually produce in the European Union?
(LT) I would like to ask: what is a food crisis? Could the appearance of an unsafe food product on the EU market be considered a food crisis? In that case, we could be talking about a toy crisis, as toys not complying with safety requirements are known to be sold, as well as a whole range of other unsafe products. How can we define a food crisis? Could it be defined as relentlessly increasing food prices that affect all consumers?
Member of the Commission. - Let me start with the second question and say that we cannot call it a food crisis if we find a defective commodity in the market. It could be a food crisis if we allow this commodity to circulate freely within the European Union. Then we could have a crisis, because we could endanger the health of our citizens.
But with the system that we have in force and which we apply very carefully and meticulously, we try to avoid these crises. We have managed on numerous (and also on recent) occasions to avoid food crises.
Regarding the controls on products and foodstuffs produced outside the European Union, I have to say that we demand from our trading partners that they apply exactly the same controls as we apply to their internally produced foodstuffs.
That is why, for example, I mentioned Malaysia, where we sent our FVO and they found that the system was not really working properly, and we banned the importation of fish from Malaysia. The same was done in the case of beef from Brazil and, on many other occasions, from Bangladesh.
So we demand from our partners that, if they want to export to the European Union, they abide by the hygiene rules that we apply within the Union.
Subject: Road safety
The number of killed and wounded in road accidents is a major humanitarian, health, ecological, financial, social and demographic issue. Additionally, the expenses originating from this tragedy have multiple negative implications for the quality of life, sustainable development and global warming.
In this context, policies should be developed, encouraging Member States to keep the number of victims of transport accidents to levels not higher than the average for the EU.
How would the Commission initiate more decisive measures, such as Community legislation, widening the existing common standards - in particular by introducing a common EU indicator for road accidents threshold to be strictly respected by Member States?
What are the prospects of the Commission studying the possibility of developing a uniform approach to supervision, control and sanctions on EU territory? Can we believe that a future common road safety policy of the European Union will also lead to a common road policing policy, which will improve the quality of road safety control and monitoring?
Vice-President of the Commission. - (FR) Mr President, because Mr Tajani has been held up by a Council of Ministers meeting, I am happy to respond to Mrs Raeva, particularly because the subject to which her question relates is a matter I have had very much to do with personally and which I hold very close to my heart.
In 2001 the European Union set itself the target of halving the number of road accident victims by 2010. This target was recognised by the European Parliament and by the Council. In 2003 it was the subject of a European Road Safety Action Programme, which defined 60 measures aimed at encouraging road users to behave more sensibly, using technical advances to make vehicles safer, improving road infrastructure, making commercial transport safer, improving the treatment of victims and developing the analysis of accident data. To monitor changes in the road safety situation, a number of performance indicators were set up by the Commission: the number of victims per million inhabitants; the rate of seat belt and helmet use; the number and percentage of people under the influence of alcohol involved in road accidents; the number and percentage of people exceeding the speed limit.
In the area of Community legislation, I should mention the new directive on the driving licence, adopted by the European Parliament and the Council on 20 December 2006. This directive was to improve road safety for young road users and the free movement of citizens within the European Union. We also have a directive on the safety of road infrastructure, adopted after agreement at first reading in June 2008. Then we have the proposal for a directive on controlling traffic offences, submitted by the Commission in 2008 and currently under negotiation in the European Parliament and the Council.
The Commission is also trying to encourage the exchange of road safety best practices as much as possible between Member States. As part of the call for proposals it is participating in funding road safety campaigns and innovative projects in this area, which include several Member States.
Similarly, the Commission is giving financial support to the research plan for projects likely to improve knowledge in specific areas and to give rise to future legislative proposals on reliable scientific bases. The DRUID project (Driving under the influence of Drugs, Alcohol and Medicines) is one example of this, while the fight against driving under the influence of psychoactive substances is becoming a priority in new Member States. Finally, Mrs Raeva, a new European action programme is currently in preparation for the period 2010-2020. This action programme will be the subject of a public consultation at the start of 2009 and will then go through the process of adoption by the Commission.
This was the information that Mr Tajani wanted to provide in response to your question.
author. - (BG) Commissioner, I am extremely happy to congratulate you for the efforts you have made to date in your recent capacity as Commissioner responsible for transport in the European Union, one that you have made in the last few years. Also, thank you very much for the presentation of the summary in respect to the Common European Policy for road safety.
It is precisely in this direction that I would like to ask: " At the existence of indicators, at the definite existence of a very serious initiative on the part of the European Commission concerning road safety in Europe, how is control of the execution of these indicators provided and in what way is it truly guaranteed that we in Europe will have a reduction of fatal cases by at least 50%?" Because for a country like Bulgaria this indicator is too high. We in Europe definitely need sanctions in case of violation of these requirements.
Vice-President of the Commission. - (FR) Mr President, honourable Member, the supervision, controls and penalties for offences obviously lie within the competence of the Member States.
However, I would just like to remind you that on 21 October 2003 the Commission adopted a recommendation on enforcement in the field of road safety, which defines best practices for controlling traffic offences, and I would particularly like to mention that we have an opportunity, with the European Road Safety Day, to assess each Member State. This assessment highlights the record of some Member States and the weaknesses of others. I believe European Road Safety Day is an excellent way of really shedding light on the performance of the different Member States.
It is true, and you are right to point it out, we have not achieved the performances we had hoped for. We have many concerns about the target, which was to halve the number of victims by 2010. It may be that in the next multi-year programme, which will cover a 10-year period, we can further increase the constraints on Member States.
I would also like to take the opportunity, Mr President, to remind you of how much importance we are attaching to the vote on the directive, which will enable offences committed by motorists in a Member State other than their own to be punished. Impunity for drivers who do not obey the rules when they are in a Member State other than their own is currently too great, and I think this will be a good way of making European citizens behave better on the road.
Thank you for asking this question. I know my successor, Mr Tajani, is also very committed to the issue of road safety, and I can tell you that all your suggestions and action will help us to bring an end to this terrible scourge.
As the author is not present, Question No 37 lapses.
Part Two
Subject: Information and education for young consumers
It is a fact that young and adolescent consumers account for a significant part of the markets in goods and services. Young consumers are bombarded by, frequently misleading, publicity campaigns promoting school articles, games, clothes, food, drinks, audiovisual material, etc.
Apart from the Europa Diary, which is already in operation, does the Commission intend to devise a pan-European campaign to inform and educate young people of consumer age about matters which concern them and what methods and means will it use to organise such an initiative? With particular regard to the Consumer Scoreboard, what methods will the Commission use to process the data obtained concerning young people of consumer age and how will the relevant information reach them?
Member of the Commission. - Mr President, the Commission welcomes the concerns expressed by the honourable Member and would like to draw his attention to the fact that existing Community laws on consumer rights already offer considerable protection of young people. For example, the Directive on Unfair Commercial Practices (UCP) aims at protecting consumers, including young people, from practices that harm their economic interests, such as misleading advertising or aggressive practices. Vulnerable consumers, among others younger citizens, are specifically taken into account when assessing unfair commercial practices. The Directive also includes a black list of commercial practices which are prohibited in all circumstances across the EU. For example, the inclusion in an advertisement of a direct exhortation to children to buy products is banned across the European Union.
The Commission will launch a communication web campaign on the UCP Directive in September 2008. This is quite a new directive and will also target young people. The campaign will make use of a dedicated website, including animations, illustrations and quizzes, in order to explain UCP rules in a more interesting and interactive way. To attract consumers' attention, banners and fake advertisements will be disseminated in several key consumer websites. There will be portals for specific categories of consumer, such as young people, virtual communities, music websites and blogs. The information will be circulated on the internet over a period of one month and, although it is difficult to predict for how long this data will be hosted by the partner websites, we expect the information to be available on the web for at least a few months.
The UCP dedicated website which is being created will be accessible to consumers for an indeterminate duration. For the time being, the Commission has no intention of launching a special pan-European campaign to inform and educate young consumers. However, besides the Europe Diary, it is also developing a web-based consumer education tool called Dolceta which contains a teaching module aimed at primary and secondary teachers.
As regards the consumer scoreboard, at the current stage our data do not distinguish between different groups of consumers. It is not possible for the scoreboard to address in detail all markets or all different types of consumer. However, where we have specific data covering younger consumers, for example students, such as Eurobarometer surveys, we will publish the data for this group.
Mr President, Commissioner, thank you for your full and detailed answer. How very reassuring and gratifying that this campaign is being launched online, now, in this month of September.
Let me just ask a supplementary question: is the Commission thinking of prohibiting television commercials directed at children, as has happened in some Member States, where certain children's television advertisements are forbidden until after a certain time - 10 or 11 p.m., I think - before which children watch television?
Member of the Commission. - This information is well known in my DG as well, but actually this falls rather more within the scope of my fellow Commissioner, Viviane Reding, because it is also related to the freedom of information which comes very broadly within the scope of the activities of her DG.
What I can tell you is that we have the TV Without Borders Directive, which tackles such issues, and we have our black list in the Unfair Commercial Practices Directive. The reason why we have such a tool as a black list is that, if there is a need, and if we have enough evidence, we can add a practice to the black list when we agree that it is something which we need to target and ban all over Europe. Of course, such action needs to be evidence-based. So we are fully aware of the problem.
It is not directly part of Unfair Commercial Practices (UCP) but we are ready to look at it if there is a practice which we could consider as meriting inclusion on a black or grey list, and Commissioner Reding is doing her best to be certain that the TV Without Borders Directive is tackling issues like these.
(LT) 55% of food advertisements on TV market unhealthy food products. 80% of kids ask their parents for exactly the same brands of food for breakfast that they have seen in TV advertisements. My question would be: should the European Union shift its focus from advertisements, which are commissioned by manufacturers? Could we find a way of encouraging their manufacturers to produce and subsequently advertise healthier food products?
Member of the Commission. - I believe that producers can be induced to produce healthy foods through market tools. If there is a demand from the market, they will respond to this demand. We can say what the producers should produce, but this is not exactly how the Commission should tackle the problem. What we can do is make the information 100% available in a very understandable way. The Commission is working very hard on this so as to have proper information about food-related products.
You say that some of the advertisements are false or expose children to danger. If, for example, a product claims that it could cure you or could all of a sudden make you 10 years younger (which of course is not possible), then it is in my scope and I could deal with it through the Unfair Commercial Practices Directive. Otherwise, when you are talking about the healthy side of food, I should again remind you that this is part of the portfolio of Commissioner Vassiliou. She is doing an excellent job in having this food labelling properly done, through which consumers can make their own choice. That is what we are targeting: having well-informed consumers, and through the educational campaign in which my DG is also very much involved, we can improve market awareness.
Subject: Consumer protection and education
Education policy is the responsibility of the Member States. Nevertheless, products relating to education, training and lifelong learning are objects of commerce, in particular cross-border commerce, and therefore concern consumers. Will the Commission, therefore, say how European policy is formed to protect consumers in regard to the quality and price of such products?
Member of the Commission. - The Commission does not have the power to set prices or define the quality of educational products. Otherwise, I really find the question quite relevant. However, consumers are protected under EU laws against misleading or aggressive practice when they purchase educational products.
Under the Unfair Commercial Practices Directive, which I have just talked about, traders must not mislead consumers with false or deceptive information as regards, for example, the benefits of a product, the results to be expected from its use, or the results of tests or checks carried out.
The Directive also includes a black list of practices prohibited in all circumstances: claiming that a product has been approved or endorsed by a public or private body (such as, for example, stating that an educational book has been approved by the ministry of education when this is not the case) is banned outright across the EU.
Furthermore, traders must provide consumers with all the information they need in order to make an informed choice. The Commission has, for example, received a complaint relating to courses to be purchased on an English-speaking website, which were then delivered in another language. Omitting to inform the consumer of the language used for the courses can be considered a misleading practice. It is, however, up to the national authorities and courts in charge of enforcement of the Unfair Commercial Practices Directive to determine, subject to the free movement principles enshrined in the EC Treaty, what information is material on a case-by-case basis, in line with European law.
I thank the Commissioner for her answer. Price distortion in relation to product quality is a matter of concern to the consumer. I am not talking about setting the price, but about defining the relationship between price and product on the basis of competition, and also the transportation of educational products from one Member State to another, and cross-border consumer protection.
Do you have any information on cross-border protection when educational products are transferred from one Member State to another?
Member of the Commission. - Concerning cross-border problems with teaching materials, we have European Consumer Centres whose work is based on consumer cooperation regulation and which are good ambassadors for consumer rights all over Europe.
In the event of a cross-border disagreement between a consumer and the provider of an educational service, book or material, the consumer can approach a Consumer Centre. If the consumer cannot solve the issue directly, the Consumer Centre in his country can help him get a satisfactory solution in the country of origin of the educational services or material.
I do not have with me a full record of all the different experiences and cases in the various Member States, but can tell you that these European Consumer Centres meet together several times per year. It is already a very enhanced and good network, and most of the Centres are very active and able to solve the issues raised by consumers.
Since the question referred to the education sector, the Centres could be asked for information on how they have solved such issues. However, the basic principle is the same, and this regulation is functioning really well.
(DE) I would be interested to know how things actually look with regard to online learning. With regard to complaints, would it be possible for the Commission to set up a homepage showing which institutions offering distance learning are associated with problems so that there is greater transparency here?
(DE) Time and again we have the problem where very many people in Europe are asking the question: where is European value added? Now, the European Union is admittedly not responsible for educational issues, but we are responsible for quality assurance and consumer protection issues. On this we are also agreed. Would it not be possible for schools and perhaps even the low levels of education to be very consciously addressed here as recipients in the context of the Commission's general information activity? With projects and competitions we can show how Europe provides European value added here. We could perhaps - and in connection with the previous question - thus bring this subject to the attention of the very young.
Member of the Commission. - I fully and gladly recognise the value of your suggestions and your input. Opening up a little more the scope of my answer, I would like to say that we are at the stage of completion of the internal market, which really is a foundation of the Union. However, so far the market has been very much oriented to business and to having the right conditions for business, and quite rightly so. Now, though, we need to complete the internal market with a second stage in which consumers feel everywhere equally welcome and equally well protected. That is the consumer policy for the 21st century.
I am very glad to report back to you that, in the Consumer Strategy 2007-2015, education aimed at empowering consumers is the first and very basic pillar of the consumer strategy. I cannot tell you more now, but we have tools like Europe Diary, which precisely targets teenagers, and we have Dolcetta, which is a complement to teacher education, but we are very much reliant on the efforts of the Member States.
We need to see this policy from the point of view of subsidiarity. There are countries which are ready to invest more in consumer education and to support the overall Commission efforts. I have written to all the relevant Ministers asking them for their support, because we are at a really crucial stage as regards having an equally well-performing consumer market all over Europe.
In the future we will talk more about how consumers feel in this internal market. That is one very basic remark. Another is that we need to tackle consumer complaints more, and more broadly. We do not have a common base in the European Commission for consumer complaints. Like you we receive many complaints, some of which are despatched from Parliament to the Commission, from your constituencies, but what we need to build on is how to deal with those complaints. The Commission cannot repeat the efforts of an Ombudsman or of a Member State, but if there is a persistent problem in one or other area of consumer policy, we need to tackle it, including with legislation.
There are good examples which show that consumer complaints could really reorient the mainstream of consumer policy. What we are trying to do now is gather such kinds of information using the consumer market scoreboard. The first edition of the consumer market scoreboard took place at the beginning of this year. We have a special indictor: consumer complaints. We compare the Member States to see how many complaints they are tackling and in what kind of areas. I eagerly await the information from the Member States for the next edition of consumer market scoreboards at the beginning of next year. So, step by step, we are heading in the direction of one internal market for citizens.
Subject: Consumer complaints about e-commerce
The findings of a recent European Consumer Centre (ECC) survey have highlighted an extremely large number of disputes involving online purchases (in 2007, 2 583 disputes and 8 834 complaints).
Does the Commission not consider that, in view of the exponential development of e-commerce, it should launch information campaigns to warn consumers against the risks arising from this new form of commerce, and set up urgent and effective procedures to settle such cross-border disputes, especially in the most frequent cases, i.e. non-delivery or delivery of unsatisfactory products?
Member of the Commission. - This is about the internet, which is a very important issue. The internet presents an enormous opportunity for consumers. It gives them access to better information and expands the size of the market they operate in, giving them access to more providers and more choice.
Already, 150 million EU citizens - a third of our population - shop over the internet. The rapid growth in the number of EU citizens buying online is not matched by the growth in the number of those who do so cross-border, however.
This shows that the Commission is right in addressing the issue, which is linked to consumer confidence with a range of information measures. The online digital user's guide, which is being prepared by the Commission, has to be mentioned. It will be published online by the end of 2008. As a follow-up to the guide, one could consider drawing up guidelines on how to implement the unfair commercial practices legislation with regard to unfair commercial practices emerging online.
Another tool about which we have already talked is Dolceta, which is geared towards educating consumers, for example on distance selling and consumer redress. Educating young consumers who are particularly active online is crucial. The Consumer Diary, with a record distribution of 2.8 million copies (and this information might also be interesting for Mr Angelakas) in more than 18 000 schools this year, includes information on internet use and cross-border redress.
The Consumer Policy Strategy 2007-2013 foresees actions related to consumer information as part of its priority - better informed and educated consumers. The main tools the European Commission uses to inform citizens and stakeholders about consumer policy in this framework are a website, the Consumer Voice newsletter and information campaigns. The letter contains e-commerce as a major campaign theme in several newer Member States.
Concerning the second question, which concerns enforcement and redress, the Commission strongly believes that, in order to make the internal market work, European consumers must be confident that they can enforce their rights and obtain redress across the European Union. Complaints relating to e-commerce, including complaints regarding non-delivery of products or delivery of unsatisfactory products, may be addressed under the current EU redress framework that we have already set up for European consumers. This framework includes the ECC-net, the two Commission recommendations on alternative dispute resolution, the recently adopted Mediation Directive, and the regulation establishing a European small claims procedure.
The Commission is also in the process of considering whether an EU initiative on consumer collective redress is necessary and, if so, what type of initiative that should be. I am fully convinced that the screen is a new marketplace.
author. - (FR) Mr President, Commissioner, you have already partly answered the question I was going to ask, about the problems experienced when buying.
The procedures are long, complicated and costly. The damage suffered is particularly great in that it often affects the most disadvantaged among us.
Given that there is a legal void, do you think that European consumer centres have the means to engage in these procedures, collectively perhaps, but also individually, instead of the injured consumers?
(DE) It is simply a matter of our being concerned with future possibilities for publicising complaints transparently. If cross-border operations are repeated, the courts and prosecution services also gain access. Do you believe that it is possible to set up a database here?
(LT) Commissioner, in your speech you have very persuasively referred to the expansion of e-commerce and I am quite sure that this expansion is happening much quicker in the older EU states. I would like to ask what is being done to encourage e-commerce within the Member States that joined the European Union in the 21st century, how consumer rights are being protected and what measures are being developed to level off that proportion. One more thing, regarding abuse: are cases of abuse more frequent in the older Member States or the new ones?
Member of the Commission. - The suggestion of European Consumer Centres going to court on behalf of European consumers is an idea we will discuss in our communication on collective redress before the end of the year. So far, my concern has been to keep our minds open and to have a diversity of opinions before arriving at a final proposal.
We really need to see the whole picture and to use all the instruments at our disposal, including the Directive on Injunctions, which is also one of the tools we can use cross-border in Europe.
I fully agree about the database, which I firmly support. We need it in order to make better policies and better legislation.
My firm conviction is that we need to be evidence-based whenever we are proposing legislation or having our common enforcement actions.
I will continue with enforcement actions in all 27 countries at the same time - the so-called 'sweeps' on issues such as airline tickets or ring tones. Websites are normally very good clients in such kinds of cross-border enforcement actions.
Each country is different. We need to have broadband penetration, and we need to have more than a given percentage of the population using whatever kinds of tools they use to enjoy e-commerce, which is usually the internet. I also believe that we can enhance this penetration through cohesion policy, regional policy and the Cohesion Fund. New Member States will have a unique possibility to catch up really fast and sometimes to avoid some of our previous mistakes. They need to go in leaps.
If you have good, targeted legislation which is fully harmonised in all Member States, this will have a tremendous impact in raising both consumer confidence and the level of consumer performance in all Member States. E-commerce is one of the tools for getting a better deal and for having more choice. It is not merely a market tool, but also a very important democratic tool.
Subject: Internal market scoreboard
The full implementation of internal market legislation benefits consumers and industry across the EU. The internal market scoreboard is an effective way of displaying the relative performances of Member States in implementing this legislation. Accordingly, how does the Commission propose fully to communicate the results of this scoreboard to consumers and industry?
Member of the Commission. - Mr President, I thank the honourable Member for his positive comments about the internal market scoreboard. I agree that the scoreboard results need to be widely communicated. All editions of the scoreboard are available on the Europa website. Paper versions were sent to the permanent representations of the Member States and to the Commission representation offices in the capitals of the 27 Member States. In addition, copies were circulated to other EU institutions as well as the national administrations. Following the publication of each scoreboard, a press release is issued in 21 languages and the results are communicated during a press conference to ensure that they are easily accessible to the national media.
author. - Thank you, Commissioner, for dealing with this question. I welcome the work that has been done in this area, which relates to the whole issue of the perception of the European Union in Member States.
In Ireland we had a particular problem during the debate on the Lisbon Treaty since, whenever something negative arises, we tend to blame the European Union. Can I just raise one typical example of an area in which we have no comeback: that of a Member State failing to act on a European Union directive. In Wicklow, in my own area of Cromane, there was a case about eight years ago where funding was made available, under a directive, from Europe to the Irish Government, but no action was taken, and as a result 50 families are now not able to carry out their normal work of mussel harvesting. The local papers blamed the European Union. We have no redress...
(The President cut off the speaker.)
Member of the Commission. - We have a range of tools available to us for late transposition of directives, which primarily the EU scoreboard deals with. If the Member States continues to be late in transposition, we then of course have the ultimate sanction of taking the case further. But we try to avoid all of that by doing the following: if a Member State has difficulties in transposing a directive, we organise meetings with them, we have seminars and we try to deal with specific questions and difficulties they might have. So we do our best to try and get the transposition effected as quickly as possible.
I agree with Mr Burke when he says that this is true not just in Ireland but in other EU countries as well. There is a marked tendency for all governments to take credit for themselves for the good things that happen, even though they might be inspired from Europe or by an originating idea from Europe. I am sure that those of us who have served in the Irish Parliament or government have often been guilty of that as well. But then when there is anything negative that has any kind of European orientation, of course we blame Europe. So I agree with Mr Burke that there should be more positivity about the good things that we do here in Europe.
When a Member State fails to act in a particular area, we do take the appropriate action but we try to avoid these things if possible by encouraging Member States to get their house in order as quickly as they can.
Subject: Banking sector in border areas
Can the Commission specify if it is going to investigate the issue of supplementary charges for ATM, debit and credit cards used across border areas, especially in light of the fact that many banks have operations on both sides of the border between Northern Ireland and the Republic of Ireland?
Member of the Commission. - Users of debit and credit cards in border areas can face three categories of charges associated with card payments. These are: usual charges related to the use of cards independently of the geographic location or Member State; charges for currency conversion if the payment is made between Member States using different currencies, for example the euro and sterling; and third, charges at the point of sale of a cash withdrawal at an ATM.
Looking at the first category, i.e. the normal charges for card users, regulated at European level as far as payment in euros are concerned: according to Regulation (EC) No 2560/2001 on cross-border payments in euro, when a cross-border payment in euro is made between two Member States, the charges levied for such payment should be the same as the charges for a corresponding payment in euro within the Member State in which the card was issued. At the same time, payments by cards linked to non-euro accounts, for example sterling accounts, are not subject to this regulation.
When a euro payment is made between a euro-area Member State, such as Ireland, and a non-euro-area Member State, such as the United Kingdom, supplementary charges may be applied for the currency conversion for payments by cards. The Payment Services Directive regulates the conditions under which the currency conversion shall be offered. However, it is yet to be implemented by Member States.
Finally, card payments can also be subject to a surcharge at the point of sale or to an additional withdrawal fee at privately-owned ATMs. The issue of surcharging or offering a discount on a given payment instrument is, according to European legislation, left to the discretion of the merchant. At the same time nothing impedes the Member States from banning or limiting such surcharges. This is explicitly confirmed in the already mentioned Directive on payment services in the internal market.
The Commission has therefore no legal basis for intervention in the matter of supplementary charges on cross-border payment services in the UK and Ireland. However, the Commission believes that competition on both sides of the border will keep costs at a reasonable level. If market players would reduce or limit competition, the competent national authorities shall intervene in the best interests of the citizens.
author. - Like myself, the Commissioner is totally au fait with the Irish situation, where 18 000 workers cross the border every day from one jurisdiction to another and where 5 200 students and 1.7 million people either take holidays or go shopping from one side of the border to the other.
I know the Commissioner has said that it is up to national governments and that the banks are not subject to Regulation (EC) No 2560/01, but surely it should be possibly to introduce regulations to ban these surcharges. We had a very good example where your colleague, Commissioner Vivien Reding, Commissioner for Information and Media, took a very tough stand with the mobile phone companies - and we can see the result to the benefit of the consumer. It seems wrong that this should be allowed to continue, particularly when there are sister banks on both sides of the border.
Member of the Commission. - This question of additional or supplementary charges on cross-border services has, I agree with Mr Higgins, given rise to some anger in particular quarters.
However, it is up to national authorities to address that issue because - and this was explicitly confirmed in the recently-enacted Directive on payment services - national authorities, in the compromise we reached, wanted to have that issue left to themselves. So the national authorities of the relevant Member States can address this issue if they want, but at that particular stage there was no majority of Member States in favour of action at EU level. That is where the matter rested at that particular time. Like all things in political and economic life, maybe this will change in the future.
So, as recently as the debate on the Payment Services Directive, there was no majority among the Member States to take action, but who knows what proposals will be put forward in the future - maybe a majority will emerge.
Subject: Sale of the Hellenic Telecommunications Organisation (OTE) and refusal to make a public takeover bid
The Hellenic Parliament has adopted a law ratifying the agreement between OTE and Deutsche Telekom without regard to the provisions of Directive 2004/25/EChttp://www.europarl.europa.eu/sides concerning the protection of minority shareholders. In refusing to take those provisions into account, the government based its argument on Article 8(g) of Law 3461/2006, which exempts government-owned enterprises which are in the process of privatisation from the takeover bid requirement.
Given that the government owned only 28% of OTE before the agreement, does the Commission consider that OTE was a government enterprise? What is the minimum percentage stake that the government must hold in an enterprise for that enterprise to be considered government-owned? Does the exemption provided by the above law protect the rights of minority shareholders? Are the principles of clarity and transparency respected at Community level in the case of public takeover bids? In the Member States, do the shareholders of companies in which the government has a stake have fewer rights than those of other companies in which the government has no stake?
Member of the Commission. - I should firstly like to underline that the protection of the interests of minority shareholders in listed companies is one of the key objectives of the Community rules on takeover bids. In the event of a change of control in a listed company, all shareholders should be afforded equivalent treatment and minority shareholders should be protected. The Commission is very much attached to this fundamental principle.
Minority shareholders in state-owned companies which are listed are entitled to exactly the same rights as minority shareholders in companies owned by private parties. This principle normally implies that persons acquiring control of a listed company should launch a mandatory bid over the capital held by minority shareholders. However, the Community rules allow Member States to derogate from the mandatory-bid rule in order to take account of circumstances determined at national level.
Greece has made use of this discretion. Its national law foresees that the mandatory-bid rule should not be applicable in certain situations. This includes, in particular, the case where the privatisation process of a company is ongoing. This exemption is general in nature but, as usual, the devil is in the detail.
The Commission does not challenge the fact that the Greek national telecommunications operator, OTE, about which the honourable Member is enquiring, was a state-owned company. Although the state held only 28% of the company, the company was fully controlled by the Government. The real question at issue here is: how long can a privatisation process be ongoing? In the case of OTE, the privatisation procedure appears to be long. In fact, it seems to be very long indeed. The process, which is apparently still ongoing, started 12 years ago. How long can a company be kept out of the scope of application of the mandatory-bid rule of the Takeover Bid Directive? The Greek supervisor, the Hellenic Capital Market Commission, has decided that OTE is still undergoing a privatisation process and that, in consequence, no mandatory bid was necessary.
In conclusion, when Member States derogate from the mandatory-bid rule, they must nevertheless respect the general principle of protection of minority shareholders and ensure that they benefit from a treatment equivalent to that of majority shareholders. I have yet to see how the Greek authorities will ensure such protection in the present case. Therefore I have asked my services to enquire whether such protection has been achieved and to examine whether the rules of the Takeover Bid Directive have been respected by the Greek authorities in this case.
Commissioner, this is precisely the problem. I cannot understand what you have been looking for all these months. The Greek authorities are contravening Articles 3 and 5 of Directive 25/2004/EC; they reject equal treatment and public tendering on the laughable grounds that a company, OTE (the Hellenic Telecommunication Organisation), in which the state has a 28% holding, is a state-owned enterprise.
Will the Commission continue to break the law, contravening the directive on equal treatment and protection of small shareholders? Perhaps, Commissioner McCreevy, you have not read Directive 25/2004/EC, just as you did not read the Lisbon Treaty.
Member of the Commission. - As I have indicated, we are investigating the Greek law and its compatibility with internal market rules, in particular with regard to the free movement of capital and establishment and, if necessary, the case may be proceeded with further.
In this investigation, different Commission services maintain close coordination to ensure that there is a comprehensive analysis of the situation. I can assure the honourable Member that, when we have concluded our investigation, we will take, at that time, the appropriate action if - and only if - our investigation proves that there is a case to answer by the Greek authorities. That is the proper and legal way in which we conduct our business with every Member State, and it is no different now, when we are dealing with the Greek authorities.
When the investigation is complete, we will make the appropriate decisions at that time and pursue it further if it is deemed necessary to do so at that particular stage.
Subject: Black Sea Synergy
A year has passed since the launch of the Black Sea Synergy initiative. Does the Commission consider that a broad, cohesive, strategic approach to the region has been established? In this context, do the development of sea links and road transport and corridors together with cooperation in the energy sector and the promotion of sustainable development constitute the main objectives of the EU's initiatives? How does the Commission intend to make use of the presence of Member States (Greece, Bulgaria, Romania) in the region?
Member of the Commission. - The Commission adopted a report on the first year of implementation of the Black Sea Synergy on 19 June 2008. This describes the accomplishments in a wide variety of sectors and formulates proposals to develop the Synergy into a regional cooperation process. The latter include the setting of long-term measurable objectives, and also the selection of lead countries' or organisations to coordinate actions to meet those objectives, and the creation of sectoral partnerships to co-finance the necessary projects.
As the Commission stated earlier, bilateral policies applied in the region - mainly the European neighbourhood polices - provide the strategic framework, and the Black Sea Synergy complements them at a regional level. Neighbourhood policy is at the bilateral level, and this is the first regional complement.
The sectors mentioned in your question are high on the Commission's agenda. These are proposals to establish Black Sea partnerships in several fields, including transport and the environment, and Member States present in the region are particularly active in promoting those initiatives.
The coordination between the Commission and the three Member States has been reinforced both in developing the Synergy and in working with the Organisation of the Black Sea Economic Cooperation (BSEC).
Further progress of the Synergy requires the active involvement of a growing number of Member States and Black Sea partners, and the Black Sea Member States can and do play a crucial role in this.
Thank you for your answer, Commissioner. Black Sea Synergy does indeed bear your personal stamp, but you are also aware that the Organization of the Black Sea Economic Cooperation (BSEC) is now a mature institutional structure for regional organisation; its cooperation is indeed intensifying and broadening. This is especially so because Europe and Asia meet here, and they do so at many levels.
I should like to know one thing: beyond this Black Sea Synergy initiative, does the Commission intend to plan the structure of inter-regional relations between the EU and Black Sea countries within a stricter institutional framework, so that an institutionally safeguarded form of inter-regional cooperation emerges?
Member of the Commission. - On the Black Sea synergy, the idea was to have the eastern partners - all of our eastern partners - plus Turkey and Russia and, since they were already in this Black Sea economic cooperation, we felt this was the right way.
But you also know that we have been asked by the European Council to have a specific eastern partnership as well, and we will be working on that - indeed, my services and I will, in late autumn, propose something more specific only with the eastern partners, without Turkey and Russia. But I wanted to say again that I was in Kiev on 13/14 February, where the first ministerial meeting took place. You must understand that this was the launching of the conference. Of course it always takes time for projects to be finalised and to make real progress.
You will remember how long we have been working on the Barcelona Process and you know how slowly things develop, so I think there is still scope for the Black Sea cooperation on the one hand, but there will also be this narrower scope of the eastern partnership.
Subject: EU election observation missions
The Commission spends considerable sums of money on election observation missions around the world, performing a hugely valuable role in some of the most challenging countries.
What long-term assessment of these missions does the Commission make? How can we better help and support countries in addressing deficiencies noted in one election so as to assist preparations for the next?
Member of the Commission. - I would agree that EU election observation missions (EOMs) everywhere in the world represent money well spent. Over the past eight years EU observers have been reporting on crucial elections, thereby contributing to reducing conflict over the electoral outcome or highlighting areas requiring urgent electoral and political reform. As such, these are achievements which have an impact in the longer run.
The European Union is now widely seen as one of the most credible international election observers. I know Mr Evans himself has just come back very recently from the Sri Lanka elections. I think he will also have his own ideas on what worked well, and maybe on what has to be done for the future. The Commission will therefore continue to prioritise the EU EOMs, and as long as I am there I will try to do that.
Having said that, however, election observations are not and cannot be actions standing on their own. Election observation is not an objective in itself but should also contribute to addressing deficiencies in the electoral framework, and also to triggering institutional and democratic reform in the longer run.
The reports of the EOMs are a key entry point for addressing deficiencies in the electoral framework. They have a long-term perspective by definition. The recommendations of the EOMs usually identify possibilities for electoral change, for instance in the regulatory framework or in the management of the elections. They are increasingly embedded in a broader electoral support strategy, thereby enhancing the long-term impact.
With reference to other recent EOMs, I can confirm that, for instance in Rwanda, in Cambodia or in Yemen, we have been giving support to the respective electoral commissions. These projects resulted, then, directly from previous EU EOMs, which had identified a number of deficiencies in the electoral framework. But, in the same context, over the past years the Commission has also substantially increased the financial contributions for electoral assistance, thus building on the recommendations of the EU EOMs. This is now EUR 400 million since 2000, so this is quite a good amount.
A lot of valuable work setting the stage for electoral reform in follow-up to an EU EOM is also done by delegations of the European Commission in the country, and of course by the chief observers when they return to the country to present their final report.
Finally, as electoral reform is often very political in nature, it does not always happen very easily, and requires different actors and continuous involvement. I believe that, in addition to the chief observer, Parliament can play and very often does play a relevant role addressing electoral reform in the follow-up to the EOM.
I would therefore encourage the regular EP delegations to a country to get more involved in the matter as well, by then addressing deficiencies in the electoral framework in a context of broader institutional and democratic change. This has been the content of a first seminar between the Commission and Parliament and there will be another one later this year, I think it will be in December, between Commission and Parliament.
author. - I thank the Commissioner, and agree with her that the election observations are some of the most useful work that the European Union does. It is high-profile work in those countries, and almost without exception it is money well spent. I have been very proud to go on a number of election observation missions over the years, most recently in Pakistan. I was actually in Sri Lanka for a delegation visit.
But I wonder if I can push the Commissioner slightly on one point: during the four or perhaps five years between one election observation mission and the next, does the EU actually offer specific help and suggestions to address any deficiencies or areas where we think that there may be a need to improve and that we can offer ideas, support and perhaps finance to make sure that countries do not repeat in one election the errors they may have made before?
Mr President, I would also like to agree with Mr Evans on the value of election observation missions. I too was honoured to be appointed by the Commissioner as the chief observer in the recent elections in Cambodia. I thought that the missions - as do all of the election observation missions - proved a very useful aid to the Cambodian authorities in the conducting of their election missions.
My request to the Commissioner is that she look to the resources that she has available to do even more of these missions in the future, if possible, because I also agree that they are an extremely valuable, attention-raising measure. They are highly valued by the countries where they take place and also by the heads of state in the various missions.
Member of the Commission. - Firstly, may I just say that recommendations for the long term and for the next elections are precisely the area on which we should all work together more.
This is because some countries have taken up those recommendations while others have not, and the recommendations should enter more into our country reports and into the evaluation by the delegations and by the European Parliament delegations.
In response to the second question, if there were a much bigger budget, then we would go to many more countries, but I have to make a selection. I try to make a selection according to the budget, which has to cover Africa, Asia, Latin America and, as long as we are invited, the countries of the Maghreb and Arab countries, where I think we should go more often, because owing to our - in principle - objectivity, we have a very good standing.
Subject: Israel withholding Palestinian tax funds
What action has the Commission taken to stop Israel from withholding Palestinian tax funds?
Member of the Commission. - I believe the honourable Member is referring to the delay in the monthly transfer of customs revenues which Israel collects on behalf of the Palestinian Authority. The last delay dates back to the month of June, and it followed almost immediately the sending of a letter by Palestinian Prime Minister Fayyad in which he objected to the ongoing discussions on the further development of relations between the EU and Israel.
At the time, the delay in transferring tax and customs revenues was raised at the highest levels, and I myself also raised this question with the Foreign Minister.
I asked Israel to execute the payment which was due to the Palestinians and, finally, I must say - and I can say - the transfer was made a week later than normally.
Since then, no further instances of delays in transferring tax funds have been reported to the Commission.
author. - I thank the Commissioner for her reply and for the fact that she did take action, and the action came after I put down the question. She will understand that there is a long delay between putting questions down and getting answers.
But I want to reinforce the point that this money is Palestinian money. It is not under any circumstances Israeli money for them to withhold. Holding on to it is tantamount to theft, if not of the money then of the interest. It is used regularly as blackmail against the Palestinians, and I hope the Commission will continue to press the Israelis to release this money as soon as it is due to the Palestinians, rather than using it as yet another political tool.
(DE) It is good that this problem was apparently able to be resolved quickly and promptly. Just one query: on many occasions at that time we had the problem of the Palestinian Authority using money in a way that possibly conflicted with the intentions of the donors. Have these problems also been sorted out in the meantime?
Member of the Commission. - In response to the first comment, there have indeed been long delays in recent years regarding Palestinian money - and I agree with you that it is Palestinian money - but I have always tried when it was necessary - and very often the Palestinians asked me to do so - to intervene personally in order to get the money unblocked. This could take a long time and there were periods when it was really very difficult, but I always tried. I agree with you that this also has to be done in the future.
Mr Rack, I can definitely assure you that the method by which we send our money to the Palestinians - previously through what is referred to as the TIM, the Temporary International Mechanism, and now through the PEGASE financial mechanism - is designed to give us full control. I believe this was also the substance.
Incidentally, even the Israelis have now used this Single Treasury Account in order to transfer Israeli money. With Salam Fayyad as both Finance Minister and Prime Minister, we also have someone here who has the confidence of the international community. However, we have carried out our own inspections in the main and I am giving this matter a lot of attention, as far as I am personally able. My delegation has built up its own system and its own team here so that no irregularities occur.
Questions which have not been answered for lack of time will be answered in writing (see Annex).
(The sitting was suspended at 7.10 p.m. and resumed at 9 p.m.)